23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Donald Francis MACKAY, Jr., Plaintiff Appellant,v.O. Price DODSON, Administrative Law Judge, Defendant Appellee,andU.S. DEPARTMENT OF HEALTH & HUMAN SERVICES, Defendant.
No. 94-1097.
United States Court of Appeals, Fourth Circuit
Submitted April 21, 1994.Decided May 13, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-94-7-2)
Donald Francis Mackay, Jr., Appellant Pro Se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's dismissal of his complaint as to only one of two named Defendants in his action seeking Social Security benefits.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED